Citation Nr: 0822684	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  02-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January to 
November 1967.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2003, the veteran testified during a hearing at 
the RO.  A transcript of that hearing is of record.  In 
December 2003, the Board remanded the veteran's case to the 
RO for further development.  In a January 2005 decision, the 
Board denied the veteran's claim.  

The veteran appealed the Board's January 2005 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court").  In that 
litigation, a Motion for Remand was filed by the appellant, 
averring that remand was required because the Board relied on 
its own unsubstantiated medical opinions, failed to provide 
adequate reasons or bases to support its conclusion, and 
failed to comply with its December 2003 remand order.  In a 
Memorandum Decision of September 2007, the Court noted that 
there was no competent unequivocal evidence provided by VA or 
the veteran regarding the etiology of his hepatitis C and 
vacated the Board's decision and remanded the matter for 
further development of the evidence and for the Board to 
discuss and consider the benefit-of-the doubt-rule based on 
the evidence.  A copy of the Court's Memorandum Decision in 
this matter has been placed in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records are devoid of any report of treatment 
for, or diagnosis of, hepatitis.  A December 1999 VA medical 
record indicates the veteran reported heavily drinking beer 
until five years earlier when he stopped.  An April 2000 VA 
outpatient record reflects that the veteran tested positive 
for hepatitis C.  

In July 2001, the veteran asserted that he was diagnosed with 
hepatitis C in Germany in 1967 but, in a December 2001 
letter, the National Personnel Records Center (NPRC) reported 
that a search of in-patient records from the U.S. Army 
Hospital in Frankfort, Germany, in 1967, yielded no records. 

In February 2004, the veteran underwent VA examination, but 
the examiner did not indicate he reviewed the veteran's 
medical records.

In December 2004, the veteran underwent VA examination and 
examination report indicates that the examiner reviewed the 
veteran's medical records.  The examiner opined that "it is 
at least as likely as not this infection was gained while 
this patient was in service and secondary to some injury he 
had and treatment of that injury".  The examiner further 
stated that "[i]f in fact this patient was infected at the 
time he was in service, he would have held this diagnosis 
since 1967 and just now being picked up by medical tests."

In January 2005, the recent VA examiner supplemented his 
opinion, initially stating that he was requested to provide 
an addendum and to not "resort to speculation".  Then, the 
VA examiner stated that

[W]ith this patient's history of no 
significant sexual exposures, no 
intravenous drug use, no blood 
transfusions, and no tattoos while he was 
in service[,] diagnosing the etiology of 
his hepatitis C is mere speculation.  I 
feel it is possible that this patient's 
[h]epatitis C was acquired while he was 
in the military service.  I do not feel 
it is least likely as not at this time 
that the veteran's [h]epatitis C is 
etiologically related to military service 
but it remains less likely than not that 
it does as he was injury in service, did 
not receive ay blood transfusions but it 
is also possible that this patient's 
[h]epatitis C was gathered after his 
service time or before he was brought 
into service...It is just not possible to 
clearly define the etiologic relationship 
of the veteran's [h]epatitis.

In the September 2007 Memorandum Decision, the Court said 
that it was unclear why the addendum was requested from the 
VA examiner but that the January 2005 addendum was equivocal.  
The Court noted that, at one point, the VA examiner said it 
was possible that the veteran contracted hepatitis C in 
service, and then said "it s least likely as not ...that the 
veteran's [h]epatitis C is etiologically related to military 
service".  Then the examiner said that "[i]t is just not 
possible to clearly define the etiological relationship of 
the veteran's [h]epatitis C." (see Memorandum Decision at 
page 4).

There can be no doubt as to the ambiguity of January 2005 
Addendum.  Furthermore, in the December 2004 VA examination 
report, the examiner did not provide a rationale for his 
opinion.  Thus, as noted by the Court, "[t]he problem is 
that there is no competent unequivocal evidence...regarding the 
etiology of hepatitis" and that "[t]he current state of 
evidentiary development would produce a Board decision based 
on speculation".  Id.

In light of all the above, the Board believes it would be 
helpful to make one further attempt to obtain a medical 
opinion that addresses the etiology of the veteran's 
hepatitis C.

As well, a June 2003 authorization for medical records from 
the veteran includes another Social Security number under 
which he requested the record search be conducted and, in a 
June 2005 signed statement, the veteran again provided his 
correct Social Security number (SSN) and a photocopy of his 
Social Security card.  He said United Sates Army used a 
"slightly different" number and he did not realize that he 
was requesting records under the incorrect Social Security 
number.  The December 2001 letter from the NPRC noted above 
references the veteran's incorrect Social Security number and 
the absence of records at the U.S. Army Hospital at Frankfort 
in 1967.  A March 2002 letter from NPRC includes the 
veteran's correct social security number and advises that the 
record request must be resubmitted through the VA RO.  It is 
unclear if another request was made to NPRC to search for the 
veteran's records under his correct Social Security number.  
The Board believes this should be done on remand.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the NPRC and 
request all in and outpatient records, 
including records from the U.S. Army 
Hospital in Frankfort, regarding the 
veteran's treatment for hepatitis or 
jaundice in 1967 in Frankfort, Germany, 
under the correct Social Security 
number.  If any records are 
unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
advised in writing.

2.	 The RO/AMC should arrange for the 
veteran to undergo an appropriate VA 
examination, performed by a physician, 
to determine the etiology of currently 
diagnosed hepatitis C found to be 
present.  The veteran's medical records 
should be made available to the 
examiner prior to the examination.  A 
complete history of the claimed 
disorder should be obtained from the 
veteran.  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.

a.	The VA physician is requested to 
render an opinion as to whether 
the veteran has hepatitis C.  If 
hepatitis C is diagnosed, the 
examiner is requested to render an 
opinion as to whether it is at 
least as likely as not (i.e., to 
at least a 50-50 degree of 
probability) that any currently 
diagnosed hepatitis C was caused 
by military service, or whether 
such an etiology or relationship 
is unlikely (i.e., less than a 50-
50 probability).  If a 
determination cannot be made 
without resort to speculation, 
that too should be noted.

b.	In rendering an opinion, the 
examiner is particularly requested 
to address the typical progress of 
hepatitis disease and whether the 
veteran's course followed a 
recognized medical progression, 
e.g., assuming exposure in 1967 
and diagnosis 2000, or if such a 
progression is unlikely.

c.	The VA examiner is further 
requested to address the opinion 
rendered by the VA examiner in 
December 2004 (to the effect that 
it was at least as likely as not 
that the veteran's infection was 
gained while he was in service and 
secondary to some injury he had 
and treatment of that injury); and 
by that examiner in his January 
2005 Addendum (to the effect that 
"it was possible that [the 
veteran's] [h]epatitis C was 
acquired while he was in the 
military"; that "it is least 
likely as not that the veteran's 
[h]epatitis C is etiologically 
related to military service"; and 
that "[i]t is just not possible to 
clearly define the etiological 
relationship of the veteran's 
[h]epatitis C").

d.		A rationale should be provided for 
all opinions given and the factors 
upon which the medical opinion is 
based must be set forth in the 
report. If an opinion cannot be 
rendered without resort to 
speculation, the examiner should 
so state.  The veteran's claims 
file must be made available to the 
examiner in conjunction with the 
examination, and the examination 
report should indicate whether the 
veteran's medical records were 
reviewed. 

3.	Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for hepatitis C.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2005 SSOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




